FILED
                            NOT FOR PUBLICATION                             AUG 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ERIC LEON CHRISTIAN,                             No. 15-16545

               Plaintiff-Appellant,              D.C. No. 2:15-cv-00305-RCJ-
                                                 GWF
 v.

CHRISTOPHER HOYE,                                MEMORANDUM*

               Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Eric Leon Christian appeals pro se from the district court’s judgment

dismissing his action alleging federal claims arising out of his incarceration. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under 28 U.S.C. § 1915(e)(2)(B). Barren v. Harrington,

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Christian’s action because Hoye is

immune from suit for complying with a facially valid court order. See Engebretson

v. Mahoney, 724 F.3d 1034, 1038 (9th Cir. 2013) (“[P]ublic officials who

ministerially enforce facially valid court orders are entitled to absolute

immunity.”); Hoffman v. Halden, 268 F.2d 280, 300 (9th Cir. 1959) (the failure to

release a prisoner held on a warrant or commitment cannot form the basis of a civil

rights action even if “the conviction later set aside”), overruled on other grounds

by Cohen v. Norris, 300 F.2d 24 (9th Cir. 1962).

      Christian’s pending motions are denied.

      AFFIRMED.




                                           2                                   15-16545